United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3515
                         ___________________________

                                      Dim Njaka

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    Michael D. Kennedy; Pamela-Jeanne Moran; Dana K. Bilyeu; Thomas K.
   Emswiler; Ronald D. McCray; David A. Jones; Terrence A. Duffy; Megan J.
Brennan;1 Gregory T. Long; Thomas E. Perez,2 Secretary of Labor; Sharon Malmborg

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: October 30, 2015
                             Filed: November 4, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________


      1
        Megan J. Brennan has been appointed to serve as Postmaster General, and is
substituted as appellee pursuant to Federal Rule of Appellate Procedure 43(c).
      2
       Thomas E. Perez has been appointed to serve as Secretary of Department of
Labor, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure
43(c).
PER CURIAM.

       Dim Njaka appeals the district court’s3 order granting defendants’ motion to
dismiss his lawsuit under the Federal Employees’ Retirement System Act. Upon de
novo review, see Hopkins v. City of Bloomington, 774 F.3d 490, 491-92 (8th Cir.
2014), we agree with the district court that dismissal was proper. We deny as moot
his challenge to the denial of his motion for a preliminary injunction. The judgment
of the district court is affirmed.4 See 8th Cir. R. 47B.
                          ______________________________




      3
         The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Jeanne J. Graham, United States Magistrate Judge for the District of Minnesota, now
retired.
      4
       We decline to address the new matters and evidence Njaka offers on appeal.
See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

                                         -2-